Citation Nr: 0932984	
Decision Date: 09/02/09    Archive Date: 09/14/09

DOCKET NO.  08-00 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to service connection for right hand 
disability.

3.  Entitlement to service connection for upper back 
disability.

4.  Entitlement to service connection for residuals of cold 
injuries.

5.  Entitlement to service connection for right ankle 
disability.

6.  Entitlement to service connection for chronic chest pain.


ATTORNEY FOR THE BOARD

E.B. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from March 2000 to March 
2004.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an April 2007 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Roanoke, Virginia.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran claims that she is entitled to service connection 
for asthma, a right hand disability, an upper back 
disability, residuals of cold injuries to the hands, and a 
right ankle disability because they were each incurred during 
service.  With respect to the claim for entitlement to 
service connection for chronic chest pain, the Veteran 
contends that chest pain existed prior to service and was 
aggravated during service.

The Veteran's service treatment records note that at the 
entrance exam, lungs were normal, upper extremities were 
normal, the spine and musculoskeletal system were normal, and 
the lower extremities were normal (however, pes planus was 
noted).  The Veteran specifically denied swollen or painful 
joints, asthma, shortness of breath, pain or pressure in the 
chest, recurrent back pain, other bone or joint problems, 
neuritis, and paralysis.  

A July 2000 service treatment record notes right wrist pain 
which had been present for four days.  The Veteran denied 
trauma.  The assessment was tendonitis of the right wrist.  
The Veteran was instructed to ice the wrist, use an ace wrap, 
and take Tylenol for pain.  

In June 2001 the Veteran was seen for atypical chest pains, 
which the Veteran said had been ongoing for 11 years.  She 
stated that the pain had worsened in the last two months.  No 
precipitating or relieving factors were noted.  The Veteran 
stated that the pain lasts three seconds and is sharp in 
nature.  She also stated that it radiates down her left arm 
and back.  The diagnosis was atypical chest pain.  

A September 2002 service treatment record notes that the 
Veteran was seen to determine if she has asthma, because she 
had complained of difficulty breathing during running or at 
rest.  An inhaler was prescribed, along with allergy 
medication.  Pulmonary function tests were normal.  

In a July 2003 post-deployment health assessment form, the 
Veteran indicated that she currently had swollen, stiff or 
painful joints; back pain; and numbness or tingling in the 
hands or feet.  She also indicated that during her deployment 
to Kuwait in January 2003 and to Iraq in March 2003 as part 
of Operation Iraqi Freedom, she experienced chest pain or 
pressure and difficulty breathing.  She further indicated 
that during her deployment she was often exposed to DEET, 
smoke from burning trash or feces, and sand/dust.  

A November 2003 service treatment record notes complaints of 
upper back pain which had been present for four months.  
While deployed she experienced the pain but upon return the 
pain worsened.  The assessment was strain, midback.  

Another November 2003 service treatment record notes an 
assessment of grade I ankle sprain, right.  

A December 2003 service treatment record notes that the 
Veteran presented for a follow-up on asthma results.  
Although she was noted to have been tested one year earlier, 
she went to Iraq before obtaining the results.  She 
complained of wheezing.  The assessment was reactive airway 
disease with probable allergic component.  

The January 2004 report of medical examination for separation 
notes normal lungs, upper extremities, lower extremities 
(except feet), and spine and other musculoskeletal.  In the 
accompanying report of medical assessment, the Veteran stated 
that she had chest pains which are intermittent and 
infrequent, she uses Albuterol before running, and she 
suffered from cold weather injuries to both hands but the 
documents were lost.  She indicated that she had asthma, 
shortness of breath, wheezing, painful shoulder, elbow or 
wrist, arthritis, recurrent back pain or any back problem, 
numbness or tingling, swollen or painful joints, pain or 
pressure in the chest, and frost bite.  She also indicated 
that she had been prescribed or used an inhaler. 

The Veteran did not submit any current medical records along 
with her service connection claims.  However, she has 
repeatedly stated that she currently experiences, and has 
experienced ever since separation from service, asthma, right 
hand pain, upper back pain, residuals from cold injuries to 
her hands, right ankle pain, and chronic chest pain.  

The Board notes that a VA examination or opinion is necessary 
if the evidence of record (a) contains competent evidence 
that the claimant has a current disability, or persistent or 
recurrent symptoms of disability; (b) establishes that the 
veteran suffered an event, injury, or disease in service; (c) 
indicates that the claimed disability or symptoms may be 
associated with the veteran's service or other service-
connected disability, and (d) does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159; McClendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, the service treatment records contain 
complaints or findings with respect to each of the claimed 
disabilities, and the Veteran is competent to describe her 
current symptomatology regarding each claimed disability.  
Lay assertions may serve to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 
1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 
3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  
Therefore, a VA examination is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Copies of all outstanding records of 
treatment received by the Veteran for the 
disabilities at issue from VA and non-VA 
medical providers should be obtained and 
made part of the record.

2.  Schedule the Veteran for a VA 
examination or examinations by a 
physician(s) with the appropriate 
expertise to determine the nature and 
etiology of any currently present asthma, 
right hand disability, upper back 
disability, residuals of cold injuries to 
the hands, and right ankle disability.  
The claims folder, to include a copy of 
this Remand, must be made available to 
and be reviewed by the examiner.

All indicated studies and tests should be 
accomplished, and all clinical findings 
should be reported in detail.  

Based upon the claims folder review, the 
examination results and sound medical 
principles, the examiner should provide 
an opinion with respect to each currently 
present disability as to whether it is at 
least as likely as not (ie., a 50 percent 
or better probability) that the 
disability is etiologically related to 
active service.  

With respect to the Veteran's claim for 
entitlement to service connection for 
chronic chest pain, the examiner should 
perform all indicated studies and tests 
in order to determine if the Veteran has 
a disability manifested by chronic chest 
pain.  If the Veteran is diagnosed with a 
disability manifested by chronic chest 
pain, the examiner should provide an 
opinion as to whether the disability 
clearly and unmistakably existed prior to 
service and clearly and unmistakably 
underwent no permanent increase in 
severity during or as a result of 
service.  

With respect to any current disability 
manifested by chronic chest pain which 
the examiner believes did not pre-exist 
active service, the examiner should 
provide an opinion as to whether it is at 
least as likely as not (ie., a 50 percent 
or better probability) that the 
disability is etiologically related to 
the Veteran's active service.

Attention is directed to the 
abovementioned service treatment records 
documenting the Veteran's complaints 
regarding each of the claimed 
disabilities during service.

The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached.  

3.  Then, after any other indicated 
development is completed, readjudicate 
the Veteran's claims.  If the benefits 
sought on appeal remain denied, the 
Veteran should be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




